Case 1:19-cv-23900-RNS Document 1-3 Entered on FLSD Docket 09/18/2019 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.________________________

  UNITED STATES OF AMERICA,

                      Plaintiff,

  vs.

  ONE (1) 2012 ROLLS ROYCE
  PHANTOM DROPHEAD,
  BEARING VIN
  SCA682D53CUX16710,

  ONE (1) 2016 FERRARI FF
  MODEL, BEARING VIN
  ZFF73SKA0G0215302,

  ONE (1) 2017 PORSCHE 911
  TURBO COUPE 2D, BEARING
  VIN WP0AD2A94HS166412, and

  ONE (1) 2014 MASERATI
  QUATTROPORTE, BEARING VIN
  ZAM56PPA7E1084665,

                    Defendant In Rem.
  _____________________________________________/

                              WARRANT OF ARREST IN REM
  TO:   HOMELAND SECURITY INVESTIGATIONS OR ANY OTHER AUTHORIZED
        FEDERAL LAW ENFORCEMENT OFFICER

        WHEREAS, on September 18, 2019 the United States of America filed a Verified

  Complaint for Forfeiture In Rem against One (1) 2012 Rolls Royce Phantom Drophead, bearing

  Vehicle Identification Number (“VIN”) SCA682D53CUX16710 (the “Rolls Royce”), One (1)

  2016 Ferrari FF Model, bearing VIN ZFF73SKA0G0215302 (the “Ferrari”), One (1) 2017 Porsche

  911 Turbo Coupe 2D, bearing VIN WP0AD2A94HS166412 (the “Porsche”), and One (1) 2014

  Maserati Quattroporte, bearing VIN ZAM56PPA7E1084665 (the “Maserati”) (the “Defendant
Case 1:19-cv-23900-RNS Document 1-3 Entered on FLSD Docket 09/18/2019 Page 2 of 3



  Property”); and

         WHEREAS, according to said Complaint, the Rolls Royce is in the possession, custody

  or control of the United States of America; and

         WHEREAS, pursuant to Rule G(3)(B)(i) of the Supplemental Rules for Certain Admiralty

  or Maritime claims and Asset Forfeiture Actions (“Supplemental Rules”) provides that Athe clerk

  must issue a warrant to arrest the property if it is in the government=s possession, custody or

  control.@

         NOW THEREFORE, you are hereby commanded to take the Rolls Royce into your

  possession for safe custody.   If the character or situation of the property is such that the taking of

  actual possession is impracticable, you shall execute this process by affixing a copy thereof to the

  property in a conspicuous place and by leaving a copy of the Complaint and process with the

  person having possession or his agent.

         YOU ARE FURTHER commanded to cite and admonish the owner and/or possessor of

  the Rolls Royce and any person or firm known to claim any interest therein, to file, no later than

  35 days from the date notice was sent, a Verified Claim in accordance with Supplemental Rule

  G(5); to therewith or within twenty (20) days thereafter file an Answer or other responsive pleading

  to the Complaint, a copy of which Complaint you shall supply with this Warrant; to file the Claim

  and Answer or other responsive pleading with the Clerk of the Court, United States District Court,

  400 North Miami Avenue, Florida 33128, and to send a copy of said Claim, Answer or responsive

  pleading, to the United States Attorney’s Office Attn: Nicole Grosnoff, Assistant United States

  Attorney, 99 N.E. 4th Street, Miami, Florida 33132; the Claim must identify the specific property

  claimed, identify the claimant and state the claimant=s interest in the property and be signed by the

  claimant under penalty of perjury, and that upon the failure of the owner, possessor or any party
                                                 2
Case 1:19-cv-23900-RNS Document 1-3 Entered on FLSD Docket 09/18/2019 Page 3 of 3



  claiming an interest in the Defendant Property to comply with Supplemental Rule G, the Defendant

  Property may be forfeited to the United States by default and without further notice or hearing.

         AND YOU ARE FURTHER commanded to make due and prompt return of this Warrant

  to this Court upon its execution.



                                                       ANGELA E. NOBLE, CLERK
                                                       UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF FLORIDA


  DATED:                                               BY:
                                                              DEPUTY CLERK




                                                  3
